Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  The “An detonator” in a preamble should be “A detonator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al. (20200018584 – “Phelps”).
Phelps discloses a detonator module, comprising:
Re claim 1 (i.e., figs. 2, 6-7, 9-10, pghs. 96-110):

a first electrical pin 646B-B positioned at an uphole end 644A of the housing to communicate with at least one uphole assembly 210 or control system 206; and 
a second electrical pad 632 positioned at a downhole end of the housing for communicating with any downhole assembly 630 in a wellbore.
Phelps is silent on a first electrical pad positioned at an uphole end of the housing to communicate with at least one uphole assembly or control system. However, electrical pad is a well-known element and Phelps teaches electrical pad 632 as described above. The electrical pin and pad have same function (communicating with assembly). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify electrical pin of Phelps with electrical pad to have first electrical pad for a predictable performance of the detonator module.
Re claim 2, the housing further comprises a detonator receptacle positioned at the uphole end of the housing for receiving a detonator therewithin. This feature is merely a variation of the disclosure of Phelps (see pgh. 99 and figure 7: a detonator 642 installed in a chamber 645 formed in the body 641.
Re claim 3, the housing includes therein a first printed circuit board (PCB) that adapts wiring of an addressable switch to a detonator. This feature disclosed in Phelps (see pghs.100-101 and figure 7: a printed circuit board (PCB, 648) includes a wire header 654 connected to the detonator 642).	
Re claim 4, The detonator module of claim 3, wherein the first PCB provides communication from at least one uphole assembly or control system to an addressable  (see figures 6-7: the PCB (648) provides communication from the controller 206to the addressable switch assembly 232).
Re claim 5, the first PCB includes a removable safety shunt to prevent inadvertent detonation of a detonator due to radio frequency (RF) interference or electrostatic discharge. This feature would be easily derived from the disclosure of Phelps (see pgh. 101: a contact switch 650 shunts the leads of the detonator 642 as a safety feature when the assembly is not completed).	
Re claim 6, the housing includes therein a second printed circuit board (PCB) that adapts wiring of an addressable switch receivable within the compartment to at least one down hole assembly for communication and power, the second PCB providing communication from a control system to the at least one down hole assembly. This feature would be easily derived from the disclosure of Phelps (see pgh. 104 and figures 6-7, 9-10: the contact end plate mechanism 632 includes a printed circuit board (PCB, 801) having electrical contacts (802, 804, 806) for a communication with the detonator block 640 and the controller 206). And second PCB would be mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Re claim 7, the first PCB has an electrical contact pad formed on a surface of the first PCB for providing communication with the at least one uphole assembly or control system and an addressable switch receivable within the compartment. This feature would be easily derived from the disclosure of Phelps (see figures 6-7: the PCB (648) 
Re claim 8, the second PCB has an electrical contact pad formed on a surface of the second PCB for providing communication with any downhole assembly. This feature would be easily derived from the disclosure of Phelps (see pgh. 104 and figures 6-7, 9-10: the PCB (801) having electrical contacts (802, 804, 806) for a communication with the gun assembly 630).
Re claim 9, an addressable switch positioned within the compartment, wherein the detonator module is insertable into a perforating gun, without need for further wiring of the addressable switch with a preformatting gun. This feature would be easily derived from the disclosure of Phelps (see pgh. 96 and figure 6: the addressable switch assembly 232 within the body 641, wherein the detonator block 640 is inserted into the gun assembly 630).
Phelps discloses a method, comprising:
Re claim 17 (this is pertinent to combination of claims 1, 3, 4, 7, and 8 because when put the detonator module in operation will result in steps as called for in the method claim): providing a housing that defines a compartment to receive an addressable switch within the compartment; and positioning at least one printed circuit board (PCB) having a first electrical pad thereon at an uphole end of the housing to communicate with at least one uphole assembly or a control system, and the first electrical pad passing communications from the at least one uphole assembly or a control system to the second electrical pad.
St. Regis paper Co. v. Bemis Co., 193 USPQ 8. This also applies to claim 18 since it is directed to at least two PCBs (duplication of PCB)
Re claim 19, the at least one PCB includes a removable safety shunt to prevent inadvertent detonation of a detonator due to radio frequency (RF) interference or electrostatic discharge (same as claim 5). 
Re claim 20, inserting the detonator module 640 into a perforating gun 630 (i.e., figure. 6).

Allowable Subject Matter
Claims 10-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676